The opinion of the court was delivered by
Van Syckel, J.
The writ in this case is prosecuted to test the validity of the assessment for taxes on lots of the relator in West Hoboken, in the year 1868, and the subsequent sales of said lots for the non-payment of the taxes imposed.
The lots were sold by the township to one E. T. Bene, for non-payment of the taxes assessed against them.
Bene subsequently conveyed the lots to Ernest Peigne, and he conveyed them, before the certiorari was sued out, to Lifria Columbus.
Where a certiorari is prosecuted in aid of an ejectment *422suit, the present owner should be made' a party to it, other-, wise he cannot be bound by the adjudication.
In this case, Columbus, who held the tax title when the-writ was sued out, has not been made a party, and therefore he cannot be concluded by any judgment which this court may render.
I think, therefore, that no opinion should be expi’essed upon the points involved in this controversy, until such proceedings are taken that Columbus may be heard.